Citation Nr: 0802982	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability; and if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hip 
disability; and if so, whether the claim may be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability; and if so, whether the claim may be granted.

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
cervical spine disability and entitlement to an evaluation in 
excess of 10 percent for osteoarthritis of the lumbar spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hip condition was denied 
by a February 2003 rating decision that was not appealed.

2.  Evidence submitted subsequent to the February 2003 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  Service connection for right and left knee conditions was 
denied by an April 2002 rating decision that was not 
appealed.

4.  Evidence submitted subsequent to the April 2002 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

5.  Osteoarthritis of the hips has been related by competent 
medical evidence to service-connected left ankle disability.

6.  Osteoarthritis of the knees has been related by competent 
medical evidence to service-connected left ankle disability.

7.  Osteoarthritis of the right ankle has been related by 
competent medical evidence to service-connected left ankle 
disability.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied a claim 
for service connection for bilateral hip condition is final. 
38 U.S.C. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been submitted since the 
February 2003 rating decision, and the claim of entitlement 
to service connection for bilateral hip disability is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2007).

3.  The April 2002 rating decision which denied a claim for 
service connection for right and left knee conditions is 
final. 38 U.S.C. § 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.104, 20.302, 20.1103 (2007).  

4.  New and material evidence has been submitted since the 
April 2002 rating decision, and the claim of entitlement to 
service connection for bilateral knee disability is reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2007).

5.  The veteran's osteoarthritis of the bilateral hips is 
causally related to service-connected disability. 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2007).

6.  The veteran's osteoarthritis of the bilateral knees is 
causally related to service-connected disability. 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2007).

7.  The veteran's osteoarthritis of the right ankle is 
causally related to service-connected disability. 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  
II.	New and Material Evidence

In a decision dated in April 2002, the RO denied the 
veteran's claims for service connection for right and left 
knee conditions.  In a decision dated in February 2003, the 
RO denied the veteran's claim for service connection for 
bilateral hip condition.  The veteran did not appeal these 
decisions.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  Thus, the 
April 2002 and February 2003 decisions are final.  

The veteran's application to reopen his claims of service 
connection for his hips and knees was received in February 
2003.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by rating decisions dated in February 
and June 2004, the RO reopened the veteran's claims of 
entitlement to service connection for bilateral hip and knee 
conditions, but denied the claims on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The February 2003 rating decision denied entitlement to 
service connection for bilateral hip condition due to lack of 
a current diagnosis and because the veteran's medical records 
showed no complaints of or treatment for a bilateral hip 
condition.  Thus, based on the grounds stated for the denial 
of service connection for bilateral hip condition in the 
February 2003 rating decision, new and material evidence 
would consist of evidence of evidence of a current hip 
diagnosis and evidence linking such disability to active 
service, or in this case, a service-connected disability.

The April 2002 rating decision denied entitlement to service 
connection for right and left knee conditions due to lack of 
nexus between the veteran's right and left knee diagnoses and 
active service or service-connected disability.  Thus, based 
on the grounds stated for the denial of service connection 
for right and left knee conditions in the April 2002 rating 
decision, new and material evidence would consist of evidence 
linking the veteran's right and left knee diagnoses to active 
service, or in this case, a service-connected disability.

In this regard, additional evidence received since the April 
2002 and February 2002 rating decisions includes a March 2005 
letter authored by Dr. S.A.K., stating, "It is my belief 
that it is as likely as not that the ankle fracture has 
contributed to the arthritis he finds in his knees, hips, ... 
due to altered gait pattern secondary to that fracture.

The Board finds that the evidence submitted since the April 
2002 and February 2003 rating decisions is neither cumulative 
nor redundant of the evidence previously of record, and 
raises a reasonable possibility of substantiating the claims.

III.	Service Connection

The veteran contends that his current hip, knee, and right 
ankle disorders result from his service-connected left ankle 
disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury 
pursuant to 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  Although 
the RO did not consider this amendment, the veteran is not 
prejudiced by the Board's consideration of this amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims (Court) in Allen.

In this case, the appellant clearly has current hip, knee and 
right ankle disabilities.  The veteran has been diagnosed 
with osteoarthritis of hips, knees, and ankles.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disabilities 
and a service-connected disability.  The Board notes that the 
veteran is service-connected for fractured distal left fibula 
with osteoarthritis left ankle and posterior calcaneal spur 
formation.  

A February 2002 VA examination report, authored by M.D.V., 
and acknowledged by Dr. R.L.J., included the opinion that it 
was less likely than not that the veteran's right knee 
osteoarthritis and left knee chondromalacia patella were 
secondary to service connected fracture distal left fibula.

In March 2005, the veteran submitted a letter from Dr. 
S.A.K., which states in pertinent part, "I have recently had 
the opportunity to examine [the veteran] on a couple of 
occasions, as well as look at some records he brings to me 
from his January 15, 1965, fall and fracture of his left 
ankle.  It is my belief that it is as likely as not that the 
ankle fracture has contributed to the arthritis he finds in 
his knees, hips ... due to altered gait pattern secondary to 
that fracture."

A June 2005 VA examination report, authored by Dr. R.L.J., 
included the diagnoses osteoarthritis hips, knees and ankles 
and the opinion that because of the veteran's extreme weight, 
he could not attribute the osteoarthritis of the right ankle, 
knees, and hips to the left ankle fracture without resorting 
to mere speculation.  Dr. R.L.J. noted that both (weight and 
left ankle fracture) have probably contributed.

In August 2005, the veteran submitted a second letter from 
Dr. S.A.K. which stated, "it is quite natural that if you 
have an injury to one extremity you will favor that 
extremity, therefore placing more stress on the remaining 
extremity causing more rapid deterioration of those joints.  
Therefore, with his left ankle fracture, he would naturally 
place more stress on the right leg; therefore, causing its 
joints to wear out sooner."  In addition, Dr. S.A.K. noted 
that she felt it is the veteran's disabilities and 
accelerated arthritis that have caused the veteran's obesity 
due to his inability to exercise rather than the obesity 
causing the disability.  

The Board finds that the evidence for and against the 
veteran's claim is in equipoise.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's 
osteoarthritis of the hips, knees, and right ankle and 
service-connected left ankle disability.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2007).  Thus, the Board 
finds that there is sufficient evidence to grant service 
connection for the veteran's osteoarthritis of the right and 
left hips, right and left knees, and right ankle.
 



ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for bilateral 
hip disability is granted.

New and material evidence having been submitted, the 
reopening of the claim for service connection for bilateral 
knee disability is granted.

Entitlement to service connection for osteoarthritis of 
bilateral hips is granted.

Entitlement to service connection for osteoarthritis of 
bilateral knees is granted.

Entitlement to service connection for osteoarthritis of right 
ankle is granted.


REMAND

With respect to the remaining issues on appeal, the Board 
must address the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), which imposes obligations on VA in terms 
of its duties to notify and assist claimants.  A review of 
the claims file reveals that the veteran has not been 
properly notified of the provisions of the VCAA.

Specifically, the veteran was sent a letter in November 2003 
which noted that the RO was working on his claims for 
service-connected benefits for neck condition and an increase 
in his service-connected osteoarthritis lumbar spine 
condition.  In addition, the November 2003 letter notified 
that the veteran that he was previously denied service 
connected compensation for neck condition by letter dated 
April 19, 2002 and that in order for VA to reconsider the 
issue, the veteran must submit new and material evidence to 
show that the condition was incurred in or aggravated by his 
active military service.  The letter did not advise the 
veteran new and material evidence could also consist of 
evidence that showed that his condition was caused or related 
to a service-connected disability.  In addition, the letter 
did not advise the veteran of the evidence or information 
necessary to substantiate a secondary service connection 
claim or to substantiate a claim for increased evaluation.

Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

With respect to the issue of entitlement to evaluation in 
excess of 10 percent for osteoarthritis of lumbar spine, the 
Board notes that the file includes a March 2005 letter from 
Dr. S.A.K. which includes range of motion findings for the 
veteran's lumbar spine as follow: flexion 15 degrees, 
extension 5 degrees, right side bending 10 degrees, left side 
bending 10 degrees.   

The veteran was afforded a VA examination in June 2005.  The 
VA examiner noted that the claims file was not provided.  The 
examination report included the following range of motion 
results for the veteran's lumbar spine:  rotation right 28 
degrees, left 30 degrees, tilt right and left 15 degrees, 
flexion 67 degrees, and extension 18 degrees.  In addition, 
he stated that the veteran's massive body habitus greatly 
influenced his range of motion making it less than it would 
be if he was closer to his ideal body weight.

The August 2005 letter authored by Dr. S.A.K. also clarified 
that some of the veteran's lumbar lordosis is due to his 
abdominal mass but that his abdominal mass is due to an 
inability to exercise which is directly related to the ankle 
fracture rather than just the abdominal mass on its own.

Thus, in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that an additional examination is 
warranted to assess the current severity of the veteran's 
service-connected lumbar spine disability.  
  


Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to reopen the claim for service 
connection for cervical spine disability 
and substantiate the claims for service 
connection for cervical spine disability 
on secondary basis and increased 
evaluation for service-connected lumbar 
spine disability; (2) that VA will seek 
to obtain; and (3) that the claimant is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claim.  In addition, the veteran should 
be informed of how VA determines 
disability ratings and effective dates.

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected osteoarthritis of 
the lumbar spine.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.

The examiner is requested to express an 
opinion as to whether the symptomatology 
associated with the veteran's lumbar 
spine osteoarthritis can be separated 
from the symptomatology associated with 
any other nonservice-connected spine 
disorder.  In addition, the examiner is 
requested to express, in degrees if 
possible, the range of motion limited 
solely by the veteran's service-connected 
osteoarthritis of the lumbar spine and 
not limited by the veteran's obesity.  If 
it is impossible to distinguish the 
symptoms or to provide range of motion 
findings related to the veteran's weight, 
the examiner must so state. A complete 
rationale for any opinions expressed must 
be provided.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the veteran's lumbar spine (due 
to his osteoarthritis) exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


